—In a medical malpractice action to recover damages for personal injuries, the defendants Douglas G. Kalesh and Methodist Hospital appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated October 9, 1992, as, in effect, granted the *680branch of the defendant Grace Macaluso’s motion which was for summary judgment dismissing the cross claims against her.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the branch of the defendant Grace Macaluso’s motion which was for summary judgment dismissing the cross claims against her is denied.
In the instant medical malpractice action, the plaintiff alleged that the defendant Grace Macaluso, the attending physician, was consulted about, and thereafter approved, the administration of Pitocin to speed the progress of the plaintiff’s mother’s labor. The complaint further alleged that the administration of Pitocin was contraindicated, and caused brain injuries to the infant plaintiff.
In opposition to Macaluso’s motion for summary judgment, the plaintiff and the appellants submitted probative evidence, including, inter alia, excerpts from depositions of hospital employees, as well as an appropriate medical affidavit, which, together with certain hospital records signed by Macaluso, raised crucial issues of fact for the jury to resolve, i.e., whether Macaluso was notified about and approved the administration of Pitocin, whether the administration of Pitocin was contraindicated, and whether it was a proximate cause of the infant plaintiff’s injuries.
Accordingly, Macaluso’s motion for summary judgment must be denied (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). Mangano, P. J., Bracken, Santucci and Friedmann, JJ., concur.